  Case 1:15-cr-00200-REB Document 167 Filed 03/11/19 USDC Colorado Page 1 of 2

Appellate Case: 18-1364      Document: 010110137198        Date Filed: 03/11/2019     Page: 1
                                                                                        FILED
                                                                            United States Court of Appeals
                          UNITED STATES COURT OF APPEALS                            Tenth Circuit

                                FOR THE TENTH CIRCUIT                             March 11, 2019
                            _________________________________
                                                                                Elisabeth A. Shumaker
                                                                                    Clerk of Court


    UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

    v.                                                           No. 18-1364
                                                       (D.C. No. 1:15-CR-00200-REB-1)
    SHAWN SHIELDS,                                                 (D. Colo.)

          Defendant - Appellant.


                            _________________________________

                                         ORDER
                            _________________________________

          This matter is before the court on the United States’ Motion to Supplement the

   Record. The request is unopposed. Upon consideration, and as directed in this order, the

   motion is granted.

          The record shall be supplemented with Government Exhibits 3a and 3d. See Dist.

   Court No. 120 (United States’ Exhibit List). On or before March 18, 2019 these exhibits,

   which are in the form of DVDs, shall be received in the clerk’s office. In the Exhibit List

   the files are described, respectively, as “ADX Video J-A 764 lower level [e]ast” and

   “ADX Video J-A 761 upper level west.” When they are submitted the DVDs must be

   clearly marked with this appeal number and as a record supplement. A copy of this order

   shall also be transmitted with the video.
  Case 1:15-cr-00200-REB Document 167 Filed 03/11/19 USDC Colorado Page 2 of 2

Appellate Case: 18-1364    Document: 010110137198        Date Filed: 03/11/2019    Page: 2



         The DVDs will be included as a supplement to the record materials already on file.


                                              Entered for the Court



                                              ELISABETH A. SHUMAKER, Clerk




                                              2
